Citation Nr: 0626874	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-16 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
February 2000 rating decision that awarded a single 10 
percent disability rating for               bilateral 
tinnitus.


REPRESENTATION

Appellant represented by:	South Dakota Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel





INTRODUCTION

The veteran had active military service from January 1967 to 
December 1970.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in Sioux Falls, 
South Dakota, which determined that CUE had not been 
committed with regard to a prior February 2000 rating 
decision that had awarded a single              10 percent 
disability rating, effective from June 10, 1999, for service-
connected tinnitus.  The veteran has alleged CUE in the RO's 
failure to grant separate           10 percent ratings for 
each ear.  


FINDING OF FACT

The February 2000 RO rating decision that awarded a single 10 
percent evaluation for the veteran's tinnitus was adequately 
supported by the medical evidence of record, and in 
particular, the applicable statutory and regulatory 
provisions then in effect for the evaluation of service-
connected tinnitus under the VA rating schedule.  The 
decision was not fatally flawed or undebatably erroneous.


CONCLUSION OF LAW

The February 2000 rating decision that granted a single 10 
percent disability rating for bilateral tinnitus was not 
clearly and unmistakably erroneous.           
38 U.S.C.A. § 5109A(b) (West 2002); 38 C.F.R. § 3.105(a) 
(2005).







REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law effective November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2005).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II").  See, too, 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) and 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (both 
also discussing the VCAA content requirements).  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

Furthermore, in March 3, 2006, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and         (5) 
effective date of the disability.  Upon receipt of 
an application for "service connection," therefore, VA is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as  reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.
These provisions regarding the VCAA and its attendant duty to 
notify and assist notwithstanding, the claim presently on 
appeal is for CUE in a prior, final rating decision that 
granted a 10 percent rating, but no higher, for service-
connected tinnitus.  In this regard, the Court has held that 
the provisions of the VCAA do not apply to CUE claims, 
irrespective of whether the decision in question was issued  
by the RO or Board.  See Parker v. Principi, 15 Vet. App. 407 
(2002), citing     Livesay v. Principi, 15 Vet. App. 165, 
178-79 (2001) (en banc).  See, too,              38 U.S.C.A. 
§ 5109A; 38 C.F.R. § 3.105(a).  Therefore, there was no legal 
obligation on the part of VA to provide the veteran with 
preliminary notice or assistance with his CUE claim under the 
VCAA.  So the veteran's claim may be fairly adjudicated on 
its merits without further development of the record.

Relevant to the claim now under consideration, previous RO 
decisions that were  not timely appealed are final and 
binding on the veteran based on the evidence then of record 
and will be accepted as correct in the absence of CUE.  The 
prior decision will be reversed or amended only where the 
evidence establishes this error.           See 38 C.F.R. § 
3.105(a) (2005); 38 U.S.C.A. § 5109A (West 2002).   

According to the Court, CUE is a very specific and rare kind 
of error.  "It is the  kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable."  See Fugo v. Brown, 6 
Vet. App. 40, 43-44 (1993).

To determine whether CUE is present in a prior decision, 
there is a three-pronged test which is to be applied:  (1) it 
must be determined whether either the correct facts, as they 
were known at the time, were not before the adjudicator (that 
is,   more than a simple disagreement as to how the facts 
were weighed and evaluated) or the statutory or regulatory 
provisions extant at that time were incorrectly applied; 
(2) the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made"; and 
(3) a determination that there was CUE must be based on the 
record and the law  that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 
242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc).  See also Bustos v. West, 179 F.3d 
1378, 1380 (1999).  

The Court has further held that for an alleged error to 
constitute CUE it must have consisted of an administrative 
failure to apply the correct statutory and regulatory 
provisions to the correct and relevant facts, and not merely 
misinterpretation of the facts.  See Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1992).  See, too, Thompson 
v. Derwinski, 1 Vet. App. 251, 253 (1991).  A breach of VA's 
duty to notify and assist likewise does not constitute CUE.  
See Crippen v. Brown,              9 Vet. App. 412, 418 
(1996); Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994).  

The veteran alleges CUE in the previous February 2000 rating 
decision, on the  justification that the RO incorrectly 
awarded only a single 10 percent evaluation, and no higher, 
effective from June 10, 1999, for bilateral tinnitus.  
According to   the veteran's representative, under the 
provisions under the VA rating schedule specifically for the 
evaluation of service-connected tinnitus at that time,                  
at 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260 (1999), the 
proper evaluation for bilateral tinnitus consisted of 
separate 10 percent ratings assigned for each ear.    

As for the appropriate version of the rating criteria for 
application under the law then extant, it warrants discussion 
that in May 1999, DC 6260 was amended effective June 10, 
1999, to provide for a 10 percent rating for recurrent 
tinnitus, regardless of etiology.  See 64 Fed. Reg. 25,202 
(1999).  Effective June 13, 2003, DC 6260 was again revised 
to provide that only a single 10 percent evaluation is to be 
assigned for tinnitus, whether the sound is perceived as 
being in one ear,        both ears, or in the head.  38 
C.F.R. § 4.87, DC 6260, Note 2 (2003).  Since the present 
matter involves a claim for CUE in the February 2000 rating 
decision to the extent that it failed to assign separate 10 
percent ratings at which point the former criteria was 
effective (prior to June 13, 2003) -- in advance of when 
there was additional language in the rating criteria 
expressly precluding separate compensable ratings, the basis 
for the veteran's CUE claim is the RO's application of the 
earlier version of the criteria.  

In proceeding with an analysis of the veteran's CUE claim, it 
should be noted         at the outset there have been several 
recent developments in the law that warrant preliminary 
discussion.  

In April 2005, the Court issued a decision in Smith v. 
Nicholson, 19 Vet. App. 63 (2005), which reversed a decision 
of the Board that had concluded that no more than a single 10 
percent disability evaluation could be provided for tinnitus, 
whether perceived as bilateral or unilateral, under prior 
regulations.  VA subsequently appealed the Court's decision 
in Smith to the Federal Circuit.  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources based on 
court precedent that may ultimately be overturned on appeal, 
the Secretary imposed a temporary stay at the Board on the 
adjudication of tinnitus claims affected by the Smith 
decision during the time period that the appeal to the 
Federal Circuit was pending.  The specific claims affected by 
the stay included:  (1) all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than        
10 percent is sought; and (2) all claims in which a claim for 
service connection for tinnitus filed prior to June 10, 1999, 
was denied on the basis that the veterans' tinnitus was not 
"persistent" for purposes of 38 C.F.R. § 4.87, DC 6260.           
Since this case at hand involves the first situation 
described above (it pertains to      a potential available 
rating for tinnitus greater than 10 percent, under the 
criteria prior to June 13, 2003, even if not a claim for an 
increased rating, as in Smith), adjudication of the veteran's 
claim at the Board was therefore deferred.  

More recently, however, the Federal Circuit reversed the 
Court's decision in Smith, and affirmed VA's long-standing 
interpretation of Diagnostic Code 6260 as authorizing only a 
single 10-percent rating for tinnitus, whether perceived as 
unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).      Citing Supreme Court precedent, the 
Federal Circuit explained that an agency's interpretation of 
its own regulations was entitled to substantial deference by 
the courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Id, at 1349-
50.  Finding that there was a lack of evidence in the record 
suggesting that VA's interpretation of Diagnostic Code 6260 
was plainly erroneous or inconsistent with the regulations, 
the Federal Circuit concluded that the Court erred in not 
deferring to VA's interpretation.

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith and directed the Board to resume 
adjudication of the previously stayed claims consistent with 
VA's longstanding interpretation that a single 10-percent 
disability rating is the maximum rating available under 
Diagnostic Code 6260, regardless of whether the tinnitus is 
perceived as unilateral or bilateral.  

Presently, on review of the veteran's CUE claim, the Board 
does not find any error in application of the pertinent 
rating criteria for the evaluation of tinnitus, in the RO's 
February 2000 decision awarding no more than a single 10 
percent rating. This allegation of CUE constitutes, 
essentially, a disagreement with how the law then extant was 
applied, and does not implicate the underlying factual basis 
of the case, inasmuch as the claim must be resolved based on 
application of the VA rating schedule, and not whether the 
veteran's tinnitus is unilateral or bilateral (and 
notwithstanding if it were conclusively shown to be 
bilateral).  Rather, during the time period in which the 
February 2000 rating decision was issued, the governing 
statutes and regulations under VA law were completely absent 
for any provision that prescribed the assignment of separate 
disability ratings for bilateral tinnitus, and for that 
matter, in accordance with a reasoned and well-supported 
interpretation of the law at that time such an evaluation 
would in fact have been prohibited.   

It initially warrants consideration that the law in effect 
when the RO decided the veteran's claim for an increased 
rating for tinnitus in February 2000, did not include any 
statute or regulation (including found at 38 C.F.R. § 4.87, 
DC 6260 itself),   case law, or interpretive opinion of VA's 
Office of General Counsel that stipulated that separate 
ratings are assignable for bilateral tinnitus.  While the 
version of the rating criteria that was later enacted, 
effective in June 2003, did expressly preclude separate 
compensable ratings for tinnitus, the lack of a similar 
prohibition stated    in DC 6260 before then, by implication 
does not suggest that the former regulation represented an 
endorsement of distinct evaluations for tinnitus in each ear.  

Indeed, VA's adjudicatory process with respect to tinnitus 
claims, even prior to the enactment of the revised criteria, 
has generally been to assign no more than a   single 
disability rating, as further explained in the General 
Counsel's opinion in VAOPGCPREC 2-2003 (May 23, 2003) which 
subsequently clarified this approach to the evaluation of 
service-connected tinnitus.  Likewise, considering the 
implementing regulations for the revised June 2003 rating 
criteria, the proposed notice of rulemaking included 
discussion to the effect that the recently added amendment 
precluding separate 10 percent evaluations for tinnitus, 
notably, "involves no substantive change and is consistent 
with current practice."                Schedule for Rating 
Disabilities: Evaluation of Tinnitus, 67 Fed. Reg. 59,033  
(Sept. 19, 2002).  What the above findings show is that the 
practice of assigning a single 10 percent rating for 
tinnitus, although not directly mentioned in the former 
rating criteria, was clearly not an established principle of 
VA law, such that the failure in applying it would constitute 
the type of undebatable error is required to indicate CUE.  

In addition, further substantiation of the legal basis upon 
which the RO in its   February 2000 rating decision 
determined the appropriate evaluation for the veteran's 
tinnitus, is that the most reasonable interpretation of the 
VA rating schedule from the period in which the former 
criteria applied (and which, except  for the addition of note 
2 to DC 6260, has not substantively changed since the 
February 2000 decision), is that distinct evaluations for 
bilateral tinnitus were unavailable as a matter of law.           

38 C.F.R. § 4.25(b) provides that except as otherwise 
provided in the Rating Schedule, the disabilities arising 
from a single disease entity, e.g., arthritis, multiple 
sclerosis, cerebrovascular accident, etc., are to be rated 
separately, as are all other disabling conditions, if any.  
See also Esteban v. Brown, 6 Vet. App. 259 (1994).  






Also significant, however, is that the assignment of separate 
ratings is dependent  on a finding that the disease entity is 
productive of distinct and separate symptoms;   the 
evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is not allowed.  
See 38 C.F.R. § 4.14 (2005); Brady v. Brown, 4 Vet. App. 203, 
206 (1993).  In VAOPGCPREC 2-2003, the General Counsel noted 
that tinnitus is the perception of sound in the absence of 
any external stimulus.  Citing The Merck Manual 665 (17th ed. 
1999).  VA also discussed the nature of tinnitus in the 
proposed amendment to DC 6260:

True (subjective) tinnitus does not 
originate in the inner ear, although 
damage to the inner ear may be a precursor 
of subjective tinnitus.  It is theorized 
that in true tinnitus the brain creates 
phantom sensations to replace missing 
inputs from the damaged inner ear, similar 
to the brain's creation of phantom pain in 
amputated limbs.  (Diseases  of the Ear, 
H. Ludman, and T. Wright, 6th ed., chapter 
11; Phantom auditory perception 
(tinnitus): mechanisms of generation and 
perception, Neuroscience Research    
8:221-2, P. Jasterboff, 1990; and 
Mechanisms of Tinnitus, Allyn and Bacon, 
1995, J. Vernon and A. Moller (Eds)).  
True tinnitus, i.e., the perception of 
sound in the absence of an external 
stimulus, appears to arise from the brain 
rather than the ears.

See 67 Fed. Reg. at 59,033.








VA further addressed this issue in the Supplemental 
Information included in the amendment to DC 6260:

VA's Audiology and Speech Pathology 
Service recently wrote a booklet titled 
Hearing Impairment, an Independent Study 
Course for health care providers.  The 
section on tinnitus states that the fact 
that most tinnitus appears to be coming 
from the ear led to a belief that tinnitus 
was generated in the inner ear, but this 
is not the case.  It further states that 
damage in the inner ear may be a precursor 
for subjective tinnitus, but that 
subjective tinnitus is generated within 
the central auditory pathways.

See Schedule for Rating Disabilities: Evaluation of Tinnitus, 
68 Fed. Reg. 25,822 (May 14, 2003).

The medical treatise evidence documented in the Federal 
Register shows, as explained above, that tinnitus is a single 
disease entity manifested in a single disability, regardless 
of whether it is perceived as being in one ear, both ears, or 
in the head.  Because tinnitus does not produce separate and 
distinct symptoms, the assignment of separate ratings for the 
right and the left ear is inappropriate. The application of 
38 C.F.R. § 4.25(b) does not, therefore, provide a basis for 
assigning separate ratings for bilateral tinnitus.

The determination that section 4.87, DC 6260 does not support 
the assignment of separate ratings, is further supported by 
the regulatory scheme that forms the basis for evaluating the 
severity of a service-connected disability.  Under the VA 
rating schedule, separate ratings are often expressly 
provided for when a single disease entity has caused numerous 
multiple disabling conditions, to include in particular, 
those diagnostic codes of the feet which provide different 
ratings for unilateral and bilateral involvement -- there is 
no nearly identical rating system which has been implemented 
for tinnitus, however.  Similarly, several of those 
diagnostic codes with respect to the auditory system other 
than tinnitus, such as for hearing loss   (DC 6100) or loss 
of an auricle (DC 6107) also provide for higher evaluations 
where involvement is bilateral rather than unilateral, but 
once again, this is not        the case with the former 
rating criteria for tinnitus, for which a single 10 percent 
evaluation was listed under the former DC 6260 for when 
recurrent in nature.  

Thus, the provisions of VA's rating schedule from when the 
pre-June 13, 2003     rating criteria were effective, support 
the conclusion that, contrary to what has been alleged as the 
basis for the CUE claim at issue, under the former version of          
DC 6260 a 10 percent rating applies to recurrent tinnitus, 
whether involvement is unilateral or bilateral.  Moreover, as 
mentioned, the recent decision of the      Federal Circuit in 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) upheld the 
interpretation of the legal authority applicable to the 
evaluation of tinnitus on the part of VA, and while this 
claim pertains to a February 2000 rating decision --    and 
the above-referenced decision obviously was not indicative of 
the state of      the law in 2000, and helps to emphasize the 
underlying well-supported basis for VA's longstanding 
interpretation that disfavors separate ratings for               
bilateral tinnitus.   

Accordingly, in view of the fact that the pertinent law when 
the RO denied an evaluation higher than a single 10 percent 
rating for tinnitus did not reflect that separate ratings 
were to be provided for bilateral manifestations of that 
condition, and that the state of the law at that time, if 
anything, was supportive of assignment of no more than a 
single rating for bilateral tinnitus, the failure to provide 
the separate ratings requested cannot amount to CUE.  There 
is no basis upon which to establish that the RO ignored or 
incorrectly applied the applicable statutory and regulatory 
provisions then extant, resulting in an error that would have 
manifestly changed the outcome of the February 2000 rating 
decision.  Hence, the veteran's claim for CUE in that rating 
decision must be denied.







ORDER

The claim of CUE in the February 2000 rating decision, to the 
extent that it granted a single 10 percent disability rating 
for bilateral tinnitus, is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


